UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 5, 2011 Monmouth Real Estate Investment Corporation (Exact name of registrant as specified in its charter) Maryland 001-33177 22-1897375 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) Juniper Business Plaza, Suite 3-C 3499 Route 9 North Freehold, New Jersey (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (732) 577-9996 Not Applicable (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a- 12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 FD Disclosure. On December 5, 2011, Monmouth Real Estate Investment Corporation (the “Company”) issued a press release announcing the closing of its previously announced registered direct placement of 2,000,000 shares of common stock at a price of $8.39 per share.A copy of the Company’s press release is attached hereto as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Press Release dated December 5, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: December 6, 2011 MONMOUTH REAL ESTATE INVESTMENT CORPORATION By: /s/ Maureen E. Vecere Name:Maureen E. Vecere Title:Chief Financial and Accounting Officer Exhibit Index Press Release dated December 5, 2011.
